Citation Nr: 1634053	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  12-35 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an increased disability evaluation for status-post right third digit laceration with residual dysesthesias and limited range of motion, currently rated as noncompensable.

2.  Entitlement to an increased disability evaluation for right groin scar, status-post appendectomy, currently rated as noncompensable.

3.  Entitlement to service connection for rhinitis with sinus problems.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from March 1965 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In May 2016, the Veteran appeared and testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Based on a review of the documents in the Veteran's electronic claims files, it appears that the RO, with regard to the Veteran's claims on appeal, failed to consider VA medical records obtained in March 2016.  The Board acknowledges that the RO issued a supplemental statement of the case in April 2015, as required by VA regulation.  However, the additional VA medical records are pertinent to the claims on appeal and a review of the electronic claims folder does not show that that the Veteran waived consideration of that evidence by the RO in the first instance.  See 38 C.F.R. § 20.1304(c) (any pertinent evidence submitted by the appellant or his representative must be referred to the agency of original jurisdiction for initial review, unless this procedural right is waived by the appellant or his representative, or unless the Board determines the benefit sought can be allowed on appeal without such a referral).  

As a result, the RO must consider all evidence pertaining to the Veteran's claims in the first instance.   Therefore, these claims must be remanded for this procedural step to be completed.  See 38 C.F.R. § 19.31(c) (the agency of original jurisdiction is to issue a supplemental statement of the case when, pursuant to a Board remand, it develops evidence or cures a procedural defect).   

Additionally, the Board acknowledges that the Veteran was afforded VA examinations in May 2010 and August 2012.   Nonetheless, the Veteran asserts that the symptoms of his service-connected status-post right third digit laceration with residual dysesthesias and limited range of motion and his service-connected right groin scar, status-post appendectomy, are more severe than presently evaluated.  The Board observes that Veteran was most recently afforded a VA examination for his right third finger in May 2010, in connection with his claim for service connection, and that he has not been provided an examination which considers the severity of his right third finger disability; the Veteran asserts that he experiences functional loss as a result of his service-connected right third finger disability.  Likewise, the Veteran asserts that he experiences "boils" in the location of the right groin scar; the most recent examination in August 2012 does not reflect any such complaints.  

As such, the Board finds that the Veteran should be afforded a new VA examination in order to accurately evaluate the current severity of his service-connected status-post right third digit laceration with residual dysesthesias and limited range of motion and his service-connected right groin scar, status-post appendectomy, on appeal.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).   

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   All available VA treatment records for the claims on appeal should be associated with the Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to obtain and associate with the record copies of the Veteran's VA treatment records, if any, associated with the claims on appeal.

2.  Schedule the Veteran for a VA hand and fingers examination to ascertain the current severity and manifestations of his service-connected status-post right third digit laceration with residual dysesthesias and limited range of motion.  The VA examiner is requested to specifically comment on whether the Veteran has any functional loss as a result of his status-post right third digit laceration with residual dysesthesias and limited range of motion.  

The claims file should be made available to the examiner for review in connection with the examination.  

Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.

3.  Schedule the Veteran for a VA scars examination to ascertain the current severity and manifestations of his service-connected right groin scar, status-post appendectomy.  The VA examiner is requested to specifically comment on whether the Veteran experiences any "boils" or other skin diseases as a result of the scar.

The claims file should be made available to the examiner for review in connection with the examination.  

Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.

4.  After completing any additional notification or development deemed necessary, the RO should also readjudicate the Veteran's claims for increased disability ratings for status-post right third digit laceration with residual dysesthesias and limited range of motion and right groin scar, status-post appendectomy, as well as the claim for service connection of rhinitis with sinus problems.   

The RO must consider all of the evidence received since the issuance of the April 2015 supplemental statement of the case.  The RO should also undertake any additional development deemed warranted in consideration of all evidence of record.  

If the claims remain denied, the Veteran should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




